                                                     Case 2:19-cv-01571-JAD-DJA Document 13 Filed 09/27/19 Page 1 of 3



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2   GREENBERG TRAURIG, LLP
                                                    10845 Griffith Peak Drive, Suite 600
                                                3   Las Vegas, Nevada 89135
                                                4
                                                    Telephone: (702) 792-3773
                                                    Facsimile: (702) 792-9002
                                                5   Email: swanise@gtlaw.com

                                                6   Counsel for Defendants

                                                7                        IN THE UNITED STATES DISTRICT COURT
                                                8                               FOR THE DISTRICT OF NEVADA
                                                9   JENNIFER TILDEN,                                         CASE NO. 2:19-cv-01571-JAD-DJA
                                               10                                 Plaintiff,
                                               11            v.
                                                                                                             STIPULATION TO SUBSTITUTE
                                               12   C. R. BARD, INC.; BARD PERIPHERAL                        ATTORNEYS
                                                    VASCULAR, INC,
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                                   Defendants.
                                               14
                           Suite 600




                                               15

                                               16           Defendants C. R. BARD, INC. and BARD PERIPHERAL VASCULAR, INC. hereby
                                               17   substitute Eric W. Swanis, Esq. of Greenberg Traurig LLP as counsel of record in this action
                                               18   in place and stead of Richard B. North, Jr., Esq. of Nelson Mullins.
                                               19           Copies of all future pleadings, orders, notices, records, correspondence should be
                                               20   served upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith
                                               21   Peak Drive, Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.
                                               22           The following hereby consent to the above and foregoing substitution of counsel.
                                               23           DATED this 27th day of September, 2019.
                                               24      C. R. BARD, INC.                                     BARD PERIPHERAL VASCULAR, INC.
                                                       Defendant                                            Defendant
                                               25

                                               26      By: /s/ Greg A. Dadika                               By: /s/ Greg A. Dadika
                                               27          Its: Associate General Counsel, Litigation          Its: Associate General Counsel, Litigation

                                               28
                                                                                                        1
                                                    ACTIVE 45988002v1
                                                     Case 2:19-cv-01571-JAD-DJA Document 13 Filed 09/27/19 Page 2 of 3



                                                1           The following hereby consent to the above and foregoing substitution of counsel.
                                                2           DATED this 27th day of September 2019.
                                                3                                                        NELSON MULLINS
                                                4

                                                5                                                   By: /s/ Richard B. North, Jr.
                                                                                                        RICHARD B. NORTH, JR. ESQ.
                                                6                                                       Atlantic Station
                                                                                                        201 17th Street NW, Suite 1700
                                                7                                                       Atlanta, Georgia 30363
                                                                                                        Telephone: (404) 322-6155
                                                8

                                                9           I am duly admitted to practice in this District. Above substitution accepted.

                                               10           DATED this 27th day of September 2019.
                                                                                                          GREENBERG TRAURIG, LLP
                                               11

                                               12                                                   By: /s/ Eric W. Swanis
GREENBERG TRAURIG, LLP




                                               13                                                       ERIC W. SWANIS, ESQ.
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                                                        Nevada Bar No. 6840
                                               14                                                       10845 Griffith Peak Drive
                           Suite 600




                                                                                                        Suite 600
                                               15                                                       Las Vegas, Nevada 89135

                                               16           Please check one: ■ Retained, or □ Appointed by the Court.
                                               17
                                                                                                        APPROVED:
                                               18

                                               19                       October 1, 2019
                                                           DATED:
                                               20                                                      UNITED
                                                                                                       Daniel J.SAlbregts
                                                                                                                 TATES DISTRICT COURT JUDGE
                                                                                                       United States Magistrate Judge
                                               21    Submitted by:
                                               22    GREENBERG TRAURIG, LLP

                                               23
                                                     By:    /s/ Eric W. Swanis
                                               24
                                                            ERIC W. SWANIS, ESQ.
                                               25           Nevada Bar No. 6840
                                                            10845 Griffith Peak Drive
                                               26           Suite 600
                                                            Las Vegas, Nevada 89135
                                               27           Telephone: (702) 792-3773
                                                            Facsimile: (702) 792-9002
                                               28
                                                                                                   2
                                                    ACTIVE 45988002v1
                                                     Case 2:19-cv-01571-JAD-DJA Document 13 Filed 09/27/19 Page 3 of 3



                                                1                                 CERTIFICATE OF SERVICE
                                                2           I hereby certify that on September 27, 2019, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service, and
                                                5   I hereby certify that I have mailed by United States Postal Service the document to the
                                                6   following non-ECF participants:
                                                7           Bradley Scott Schrager
                                                            WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN
                                                8
                                                            Nevada Bar No. 10217
                                                9           3556 E. Russell Road
                                                            Las Vegas, Nevada 89120
                                               10           Telephone: (702) 341-5200
                                               11           Facsimile: (702) 341-5300
                                                            bschrager@wrslawyers.com
                                               12
                                                            Jeff Seldomridge
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135




                                                            MILLER LAW FIRM, LLC
                   10845 Griffith Peak Drive




                                               14           108 Railroad Avenue
                           Suite 600




                                                            Orange, Virginia 22960
                                               15           Telephone: (540) 672-4224
                                               16           Facsimile: (540) 672-3055
                                                            jseldomridge@millerfirmllc.com
                                               17
                                                            Don Springmeyer
                                               18
                                                            WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN
                                               19           Nevada Bar No. 1021
                                                            3556 E. Russell Road, Second Floor
                                               20           Las Vegas, Nevada 89120
                                               21
                                                            Telephone: (702) 341-5200
                                                            Facsimile: (702) 341-5300
                                               22           dspringmeyer@wrslawyers.com
                                                            Counsel for Plaintiff
                                               23

                                               24                                                           /s/ Evelyn Escobar-Gaddi
                                               25                                                      An employee of GREENBERG
                                                                                                       TRAURIG, LLP
                                               26

                                               27

                                               28
                                                                                                  3
                                                    ACTIVE 45988002v1
